Citation Nr: 1523418	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include Barrett's esophagus.

3.  Entitlement to service connection for irritable bowel syndrome, to include as due to a service-connected disability.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to a compensable rating for hemorrhage of the eye.  

6.  Entitlement to a compensable rating for hemorrhoids.  




REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to July 1992.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2009 rating decision, the RO granted entitlement to service connection for bilateral hearing loss, assigning a 10 percent disability rating, effective June 22, 2009.  A notice of disagreement was filed in January 2010 with regard to the disability rating assigned.  A statement of the case was issued in December 2011 and a substantive appeal was received in January 2012.  The Veteran requested a videoconference hearing; however, he withdrew this request in a March 2015 submission.  See 03/19/2015 VBMS entry, Correspondence.  

In a May 2013 rating decision, the RO denied entitlement to increased ratings for hemorrhage of the eye and hemorrhoids, and denied entitlement to IBS, GERD with Barrett's esophagus, mental health issues, and PTSD.  See 05/14/2013 VBMS entries, Rating Decision - Narrative & Rating Decision - Codesheet.  A notice of disagreement was filed in February 2014, a statement of the case was issued in January 2015, and a substantive appeal was received in February 2015.  

In June 2011 the Veteran raised a claim of service connection for hypertension.  This has not yet been adjudicated and is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Virtual VA contains treatment records from the Gainesville VA Medical Center (VAMC) dated in February 2009 and October 2012, and records from the Jacksonville VAMC for the period from November 28, 2012 to May 9, 2013.  See 10/27/2012 & 05/09/2013 Virtual VA entries, CAPRI.  There are also audiological records from the Jacksonville VAMC dated in February 2009, May 2009, and August 2011.  See 12/01/2011 Virtual VA entry, CAPRI.  VBMS contains records from the Jacksonville VAMC for the period from February to April 2009; and, from April to June 2013.  See 06/09/2009 & 08/29/2014 VBMS entries, Medical Treatment Record - Government Facility.

Initially, the Board is concerned about the gaps in the VA records between 2008 and June 2013.  Moreover, it is not clear whether an attempt has been made to obtain records for the period prior to February 2009.  In October 1994, the Veteran underwent a Persian Gulf examination at the Temple VAMC.  See 09/26/1995 VMBS entry, Medical Treatment Record - Government Facility.  A February 2009 VA treatment record reflects the Veteran's report that he went to a VA psychiatric clinic in 1992 for an initial visit.  See 06/09/2009 VBMS entry, Medical Treatment Record - Government Facility at 103.  Also, he reportedly sought treatment at the Jacksonville VAMC in or about November 2008.  A March 2009 Jacksonville VAMC entry reflects that he was a transfer from the Gainesville VAMC.  See 06/09/2009 VBMS entry, Medical Treatment Record - Government Facility at 62.  

Appropriate attempts should be made to determine whether there are outstanding treatment records from the Temple, Gainesville, and Jacksonville VAMCs (or any other VAMC facility) pertaining to the Veteran for the period from July 1992 through February 2009.  Likewise, the entirety of the Veteran's treatment records from these VAMC facilities should be associated with the virtual folder.  


IBS

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

The Veteran asserts that his IBS is due to his service-connected hemorrhoids.  In April 2013, a VA examination was conducted wherein the examiner diagnosed IBS based on the available records.  The examiner opined that IBS was not incurred in, caused by, or related to his hemorrhoid condition.  The examiner explained that there is no data in the medical literature to support a direct causal relationship between hemorrhoids and the development of IBS.  Hemorrhoids do not cause IBS and are not a risk factor for the development of IBS.

Unfortunately, the opinion does not address aggravation, thus a further opinion is warranted.


Acquired psychiatric disability, to include PTSD

In May 2013, the Veteran underwent a VA examination with a psychologist.  See 05/06/2012 Virtual VA entry, C&P Exam, DBQ Psych.  Due to the Veteran's exaggerated and inconsistent response style, he was administered the Structured Inventory of Malingered Symptomatology- SIMS.  His total score on the SIMS was significantly elevated above the recommended cutoff score for the identification of suspected malingering.  He endorsed a high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorders, raising the suspicion of malingering.  In addition to the elevated total score, he had elevated scales measuring psychosis, neurologic impairment, amnestic disorders, low intelligence, and affective disorders.  The examiner explained that when there is significant exaggeration or feigning of symptoms, it is impossible to determine what symptoms a person is truly experiencing and what symptoms they are feigning or exaggerating without resort to mere speculation.  Even with the symptoms they may truly have, with exaggeration of the severity of the symptoms it is impossible to determine what, if any, functional impairment (social or occupational) or there is as a result of those symptoms without mere speculation.  Consequently an accurate diagnosis could not be offered.  

Such opinion, however, gives no consideration to the prior diagnoses of record.  For example, the Veteran underwent a VA evaluation in February 2009 wherein diagnoses of major depressive disorder, recurrent, moderate to severe without psychotic features; history of bipolar disorder (per self-report); and rule out PTSD were rendered.  See 06/09/2009 VBMS entry, Medical Treatment Record - Government Facility, at 89.  Records from MJ Martelli MD PC & Assoc reflects treatment for bipolar affective disorder from 2000 to 2006.  See 04/02/2012 VBMS entry, Medical Treatment Record - Non-Government Facility.  He sought regular treatment at Baptist Memorial Health wherein major depression was diagnosed.  See 07/08/2011 & 07/22/2011 VBMS entries, Medical Treatment Record - Non-Government Facility.  Correspondence dated in November 2010 from D.D.P., M.D., of Baptist Behavioral Health, reflects a finding that the Veteran qualifies for PTSD due to experiences in Desert Storm.  See 12/05/2011 VBMS entry, Third Party Correspondence.  A November 2012 evaluation from Dr. D.D.P. reflects a diagnosis of PTSD.  11/02/2012 VBMS entry, Medical Treatment Record - Non-Government Facility.  Moreover, a March 2015 evaluation from Personal Insights Counseling Services reflects the opinion that his PTSD is due to stressors in service.  03/27/2015 VBMS entry, Medical Treatment Record - Non-Government Facility.  

In light of the diagnoses reflected in the medical evidence of record, it is clear that a new examination is necessary to assess the nature and etiology of his claimed acquired psychiatric disability, to include PTSD.  

Bilateral hearing loss

The Veteran was afforded a VA audiological examination in September 2009.  Since that time he has sought VA evaluation for hearing aids.  See 12/01/2011 Virtual VA, CAPRI.  Since the Veteran's hearing has not been evaluated in over five years, the Board finds that the Veteran should be afforded a VA examination to assess the severity of his hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the VBMS or Virtual VA the entirety of the Veteran's VA treatment records from the Temple, Gainesville, and Jacksonville VAMCs (or any other VAMC identified) for the period from July 1992 to the present.

If such efforts prove unsuccessful, documentation to that effect should be associated with the virtual folder.  

2.  Request that the April 2013 VA examiner (or another qualified examiner if the April 2013 VA examiner is unavailable) review the virtual folders and provide an opinion as to the following:

Is IBS at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected disability hemorrhoids? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

An examination should only be scheduled if deemed necessary by the examiner.

3.  After all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a comprehensive VA psychiatric examination (with a VA examiner other than the one who conducted the May 2013 VA mental health examination) to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

The examiner should provide an opinion as to the following:

a) Whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror, OR whether the Veteran has PTSD due to a corroborated stressor;

b) For any psychiatric diagnosis rendered other than PTSD, to include major depressive disorder, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder, to major depressive disorder, is a result of service or any incident therein.  If not, the examiner should state whether any psychiatric disorder was at least as likely as not caused or aggravated by any service-connected disability.  If aggravation is found, the examiner must state the baseline level of disability prior to aggravation, to the extent possible.  If this cannot be accomplished, the examiner must explain why.

If opinions cannot be rendered without resorting to speculation as to the etiology of his PTSD or any other psychiatric disability, the examiner should discuss in detail why an opinion cannot be offered.  

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

4.  Schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The Veteran's Virtual folder should be reviewed in conjunction with the examination.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

5.  Thereafter, readjudicate the service connection and increased rating issues.  If any of the benefits sought are not granted in full, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his attorney should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




